Campbell, O. J.,
delivered the opinion of the court.
The relation of landlord and tenant did not exist between the appellant and the appellee, and, therefore, attachment for rent did not lie. It is true as argued by counsel for the appellant that slight circumstances may be sufficient to authorize a finding that the relation of landlord and tenant existed, and that, where *542there is a holding over, after a lease for one year, the tenant is liable as upon the terms of the former holding, and subject to attachment, but in this case it is quite clear that there was not such holding under the appellant as to make the rules of law invoked in her behalf applicable. The land was let by J. L. Stevens. The obligations for the rent for each year were made to him as promissee. He transferred them to the appellee upon an understanding with him as assignee of the cotton obligations that he would pay or- deliver one bale of the rent cotton received by him to the appellant. This did not create the relation of landlord and tenant between the appellee and appellant, and her attachment for rent was not sustained.
Judgment affirmed.